Citation Nr: 0333063	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  03-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for congestive heart 
failure on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 6, 1945 to April 
20, 1945.

In a rating decision dated in April 1945, the Regional Office 
(RO) denied the veteran's claim for service connection for 
bronchial asthma.  He was notified of this decision and of 
his right to appeal by a letter dated later that month, but a 
timely appeal was not filed.  The veteran has subsequently 
sought to reopen his claim for service connection for asthma.  

By rating action dated in May 2002, the RO again denied 
service connection for asthma.  In addition, the RO denied 
service connection for congestive heart failure secondary to 
asthma.  The veteran has filed a timely appeal to the Board 
of Veterans' Appeals (Board).

In the May 2002 rating action on appeal, the RO did not 
determine whether the veteran had submitted new and material 
evidence to reopen the claim for service connection for 
asthma.  Rather, it denied the veteran's claim on the merits 
following a de novo review of the record.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's May 1997 action.  Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In light of the 
Board's legal duty to determine whether the veteran has 
submitted new and material evidence to reopen the previously 
denied claim, the issue certified by the RO has been 
rephrased as noted on the title page.


FINDINGS OF FACT

1.  By rating decision dated in April 1945, the RO denied 
service connection for bronchial asthma.   He was notified of 
this decision and of his right to appeal, but a timely appeal 
was not filed.

2.  The evidence added to the record since the April 1945 
determination is cumulative of the evidence previously 
considered and does not show that the veteran's preexisting 
asthma increased in severity during service.

3.  Congestive heart failure was initially documented many 
years after service, and service connection is not in effect 
for any disability.


CONCLUSIONS OF LAW

1.  The RO's decision of April 1945, which denied service 
connection for bronchial asthma, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).

2.  The evidence received since the April 1945 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for asthma.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Congestive heart failure is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

With respect to notice, a January 2002 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claims, as well as VA development activity.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
advised that while it was preferred that a response be 
received in 30 days, he had one year from the date of such 
notice to respond.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of post 
service private medical treatment.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any additional pertinent 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Factual background

In conjunction with examination for entrance into service, 
the veteran reported, in November 1944, a medical history of 
asthma and hay fever.  No pertinent abnormality was noted on 
the entrance physical examination in January 1945.  The 
service medical records show that the veteran was 
hospitalized on March 27, 1945, and reported wheezing and 
that he could not get his breath.  He related that for as 
long as he could remember, he had experienced perennial 
attacks of wheezing respiratory distress, perennial in 
nature, without seasonal variation.  These attacks reportedly 
averaged about once per month and lasted one to two days at a 
time.  He stated that he had been incapacitated from work 
about five days in the previous six months.  It was indicated 
that the veteran had been in service for three weeks and that 
he had already had an asthmatic attack that was severe enough 
to incapacitate him from duty.  The diagnosis was bronchial 
asthma, chronic, moderate, caused by atopy to pollens and 
inhalants.  A Certificate of Disability for Discharge dated 
in April 1945 reflects the same diagnosis.  It was also 
indicated that the veteran was unfit for military service.  
In addition, it was concluded that the condition had existed 
prior to service and had not been aggravated by service.  

The veteran submitted an application for compensation 
benefits later in April 1945.  He reported he had been 
treated for asthma by a private physician from 1941 to 1943.

The April 1945 RO decision 

By rating action dated in April 1945, the RO denied service 
connection for bronchial asthma on the basis that it was 
present prior to service, and had not been aggravated in 
service beyond the natural progression of the disease.

The additional evidence 

The veteran's application to reopen his claim for service 
connection for asthma, which also included his claim for 
service connection for congestive heart failure secondary to 
asthma, was received in December 2001.  He reported treatment 
from a private physician for asthma and congestive heart 
failure from 1945 to 1965.  He indicated that the physician 
was dead.  The veteran also reported that he had been treated 
by a private physician at the Park Nicollet clinic.

Medical records from the Park Nicollet Clinic dated in 2001 
have been associated with the claims folder.  The veteran was 
seen in August 2001 for shortness of breath.  It was reported 
that he had not been seen by a physician for many years.  A 
history of asthma dating back to childhood was reported.  The 
veteran indicated that he had been forced out of service 
secondary to asthma.  Following an examination, the pertinent 
assessments were new congestive heart failure and asthma (and 
possible cardiac asthma).  The veteran was seen in December 
2001 and it was stated that he "thinks he was told that if 
asthma has contributed to his congestive heart failure, that 
his CHF would then be treated also by the VA."  He also 
indicated that he thought that at his previous visit, the 
examiner had told him that asthma was a root cause for 
congestive heart failure.  The examiner reviewed an 
echocardiogram and a pulmonary function study.  It was noted 
that there was no response to bronchodilator, and no hint of 
right-sided congestive heart failure, only left-sided 
congestive heart failure.  The examiner stated that the 
etiology of congestive heart failure was unclear.  

Received in August 2002 was a Certificate of Fitness, dated 
in January 1945, from the Selective Service System.  It was 
concluded, following a preinduction physical examination, 
that the veteran was physically fit and acceptable for 
general military service.

Analysis

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Under the governing criteria, service connection may be 
granted for a disability if it is shown that it is due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F. R. § 3.306(b) (2003).

The additional evidence in this case includes private medical 
records noting a reported history of asthma dating prior to 
service, and a Certificate of Fitness from the Selective 
Service System.  The latter document shows that the veteran 
was deemed physically fit for military service.  Initially, 
the Board notes that pursuant to 38 C.F.R. § 3.156(c) (2003), 
the previously denied decision will be reconsidered if the 
evidence consists of a supplemental report from the service 
department.  It must be emphasized, however, that the 
Certificate of Fitness from the Selective Service System is 
not a service department document.  As such, there is no 
basis on which the claim must be reconsidered based on this 
report.  

When considering the additional evidence in conjunction with 
the record as a whole, the fact remains that the medical 
history reported by the veteran prior to service, the 
clinical findings in the service medical records, and the 
medical history reported by the veteran in the initial 
application for VA benefits in April 1945, constitute clear 
and unmistakable evidence which demonstrates that the 
veteran's asthma had been present prior to service.  As such, 
the presumption of soundness on induction has been rebutted.  
The recently received evidence, considered in conjunction 
with the record as a whole, does not suggest that the 
veteran's asthma underwent chronic increase in severity 
during service beyond the natural progress of the disease.  

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
Evidence noting that the veteran had asthma prior to service 
was previously of record.  The additional evidence, 
considered in conjunction with the record as a whole, 
provides no findings suggesting that the asthma increased in 
severity during service.  The evidence of record as a whole 
continues to confirm that the veteran had asthma before 
service and is currently receiving treatment for it.  As 
such, the deficiency noted as the basis for the prior final 
denial remains unestablished.  There is no evidence 
suggesting that the preexisting asthma increased in severity 
during the veteran's extremely brief period of service.  
Further, the additional evidence does not raise a reasonable 
possibility of substantiating the claim.  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for asthma is 
not reopened.

	II.  Service connection for congestive heart failure 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran asserts that service connection is warranted for 
congestive heart failure secondary to asthma.  Since service 
connection has not been granted for asthma (or any other 
disability), there is no basis on which this claim may be 
granted.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the United States Court of Appeals for Veterans Claims held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  

In his substantive appeal, the veteran indicated that he had 
included a letter from a physician stating that he had asthma 
and that it was as likely as not the cause of his congestive 
heart failure.  Although the veteran did not forward this 
statement to the Board, that fact is immaterial since service 
connection is not in effect for asthma.  Thus, any statement 
that asthma caused the veteran's congestive heart failure 
would not result in a grant of the veteran's claim.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
asthma, the appeal is denied.

Service connection for congestive heart failure secondary to 
asthma is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



